Citation Nr: 0616462	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), which denied the benefits sought on appeal.

The issue of service connection for a bilateral shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosed bilateral 
foot disorder.  

2.  A chronic low back disorder was not incurred in service; 
and was not shown until many years after service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A chronic low back disorder was not incurred in or 
aggravated during active military service; and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a chronic low back disorder and the residuals of a cold 
injury of the feet.

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of letters sent to the veteran 
in October 2002, February 2003 and September 2004.  

Additionally, in regard to the claim for service connection 
for a back disability, a supplemental statement of the case 
(SSOC) in May 2005 readjudicated the claim after the content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  Therefore the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g. arthritis, degenerative disc disease) 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).



Service connection for a bilateral foot disorder

The veteran claims to have a bilateral foot disability due to 
cold injury in service.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  The record 
does not support a conclusion that the veteran has a current 
disability of the feet, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding a bilateral 
foot disorder or cold injury; in particular, the October 1956 
Medical Board examination shows that his feet were clinically 
normal.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that relate a bilateral foot 
disorder to military service.  The only evidence of record 
that suggests the existence of and/or a causal relationship 
between the veteran's claimed disability and service is the 
veteran's statements.  However, his lay assertions are of 
little probative value and do not serve to establish service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disorder.

Entitlement to service connection for a chronic low back 
disability

Post service VA examination in June 1959 yielded a diagnosis 
of pseudoarthrosis, transverse processes 5th lumbar vertebra 
with the sacrum-(Developmental) symptomatic by history.  In 
July 1998, he underwent lumbar diskectomy.  Current diagnoses 
include degenerative disc disease and osteoarthritis of the 
lumbar spine.  These diagnoses satisfy the first element of 
Hickson.

In regard to the second element of Hickson, inservice injury 
or aggravation, the veteran's service medical records show 
that the veteran was first seen for low back pain complaints 
in May 1953.  In March 1954 he was seen for complaints of a 
sprained back after a barrel fell on his right shoulder and 
back the night before.  X-ray examination was negative at 
that time.  He was seen again in November 1954 for recurrent 
low backache.  Findings included left lumbar spasm, no 
radiation of pain, no weakness or paresthesia.  The diagnosis 
at that time was lumbosacral strain.

He was seen in December 1955 with complaints of pain in the 
back and that his leg gave way and he fell.  He had dull pain 
in the sacro area since injury in December 1955.  X-ray 
examination at that time showed that the lumbosacral spine 
was within normal limits.  When seen in January 1956 he 
reported that he hurt his back before Christmas.  His current 
complaint was that he was unable to get around and had fallen 
when his legs just gave away.  He complained of a sharp pain 
in the back present since fall.

There are numerous records of treatment thereafter in 1956.  
In January 1956, he was referred for orthopedic consultation.  
The orthopedic clinic consultation sheet during this period 
contains an impression of a transitional vertebra with 
possible pseudoarthrosis and sclerosis on the left side.  It 
was further noted that a mechanical basis for the veteran's 
pain could not be ignored.

An October 1956 report of physical examination contains 
conclusions that orthopedic consultation failed to reveal any 
severe incapacity associated with complaints of low back pain 
and difficulty in bending and lifting.  The report of Medical 
Board examination in October 1956 noted on examination that 
evaluation of the spine was normal, and under psychiatric 
evaluation conversion reaction was diagnosed.

The veteran's problem with a claim for service connection is 
that there is no medical evidence on file, which relates the 
current back disability to the veteran's period of active 
duty.  In fact the only medical opinion of record is to the 
contrary.  A VA examiner in October 2004 concluded that the 
veteran's back disability was unrelated to military service.

Further, the record does not contain a diagnosis of a lumbar 
arthritic or neurological condition within one year 
subsequent to service discharge, let alone manifestations to 
a degree of 10 percent within that year.    

As pointed out by the VA examiner, there is no evidence of 
treatment for a back disability for many years subsequent to 
service discharge.  An arthritic condition was not diagnosed 
until 1988, some 32 years after service discharge.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran reported at his 
personal hearing that he received treatment for his back from 
Dr. Owens in exchange for plumbing work subsequent to 
military service.  Thereafter, he received treatment from 
Dr. Short.  The Board points out that "hearsay medical 
evidence" is not competent evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Unfortunately, the appellant has 
notified VA that Dr. Short and Dr. Owen are long dead and 
that their records are unavailable.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a chronic low back disorder is denied.


REMAND

The service medical records show that in 1954 the veteran 
received treatment for back pain.  He stated that a barrel 
fell on his right shoulder and back.  The service medical 
records also show that the veteran complained of a "catch 
between his shoulder blades" in January 1956.  In light of 
his inservice treatment a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether he has a bilateral 
shoulder disorder, and, if so, the 
nature, time of onset, and etiology of 
such disorder.  The veteran's complete 
claims folder must be made available to 
the examiner.  The examiner should 
provide opinion as to whether a bilateral 
shoulder disorder, if diagnosed, is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
related to his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed 
should be included in the report.  

2.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


